Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system configured to map in claim 1; user interface configured to receive, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of claims 1,12. A system (see below) configured to map expert resources within an organization or group of users and identify expert resources to route questions based on the mapped expert resources, the system comprising: 
a computer system (see below) comprising one or more physical processors (see below) programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to: 
access information indicating prior interactions with the system for each of a set of users, the set of users comprising at least a first user and a second user (mental process of recalling memory); 
identify indications of interest or expertise for a set of topics in the prior interactions by the set of users, wherein topics within the set of topics correspond to stored tags and include at least a first topic and a second topic;
calculate, for individual users of the set of users, an expert score for one or more topics of the set of topics based on the identified indications of interest or expertise (mathematical concept); 
responsive to receipt of a question from the second user, determine a set of tags from the stored tags to associate with the question, wherein the set of tags comprise at least a first tag and a second tag of the stored tags, wherein the first tag corresponds to the first topic and the second tag corresponds to the second topic (mental process of labeling questions or words); 
identify, based on the set of tags, one or more prior questions related to the question from the second user, wherein individual questions of the one or more prior questions relate to at least one of the first tag and the second tag (mental process of labeling questions or words); 
determine that at least one of the identified one or more prior questions is associated with a third tag of the stored tags (mental process of labeling questions or words); 
determine that the set of tags associated with the question from the second user does not include the third tag (mental process of labeling/analyzing questions or words);
cause the third tag to be associated with the question from the second user based on the determination that at least one of the identified one or more prior questions is associated with the third tag and the determination that the set of tags associated with the question from the second user does not include the third tag (mental process of labeling and/or generating/editing tags); 
identify the first user as an expert user to route the question from the second user to, wherein the first user is identified as an expert user based at least on an expert score of the first user for the third tag (mental process of identifying users/experts); and 
cause the question from the second user to be provided to the first user (verbally providing data) but for the recitation of generic computer components. 
That is, other than reciting “system, computer system and processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system, computer system and processor” language, “identifying, calculating and determining” in the context of this claim encompasses the user manually labeling and calculating tags/search term. 
For example, but for the “system, computer system and processor” language, in the context of this claim encompasses the user thinking about words, questions and labels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of system, computer system and processor; The system/processor is recited at a high-level of generality (i.e., as a generic processor performing labeling/calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the receiving/storing step. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/system to label/calculate amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. If the generic computer or processor is merely "used for", "applied to" or "using" an algorithm, process or equivalent without claimed details (as described above), it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f).

2, 13. The system of claim 1, wherein the computer system is further programmed to: responsive to receipt of a response by the first user to the question from the second user, prompt the second user for feedback related to the perceived quality of the response by the first user; receive feedback responsive to the prompt; determine at least a first topic of the question from the second user based on the first tag associated with the question; and update the expert score of the first user for the first topic based on the feedback (mental process of providing feedback about search results).  
3, 14. The system of claim 1, wherein the identified indications of interest or expertise include indications of interest and indications of expertise, and wherein to calculate the expert score of the individual users of the set of users for the first topic of the set of topics, the computer system is further programmed to: apply a first weight to a first type of indication of interest related to the first topic and a second weight to a second type of indication of interest related to the first topic, wherein the second weight is greater than the first weight; and apply a third weight to a first type of indication of expertise related to the first topic and a fourth weight to a second type of indication of expertise related to the first topic, wherein the third weight and fourth weight are each greater than the second weight, and wherein the fourth weight is greater than the third weight (mental process of deciding which search terms are more important and rating experts based on performance).  
4, 15. The system of claim 3, wherein the information indicating prior interactions with the system comprises, for the individual users of the set of users, a viewing history indicating one or more views of prior questions received by the system or a search history indicating one or more searches within the system, wherein the first type of indication of interest comprises a view of a prior question related to the first topic and the second type of indication of interest comprises a search related to the first topic (mental process of recalling data).  
5, 16. The system of claim 3, wherein the information indicating prior interactions with the system comprises a record of contributions for the individual users of the set of users, wherein a contribution comprises a question posed to the system, a response submitted to the system, or feedback for a response submitted to the system, and wherein the first type of indication of expertise comprises a question or response related to the first topic and the second type of indication of expertise comprises feedback for a response related to the first topic. (mental process of recalling data and/or providing feedback) 
6, 17. The system of claim 1, wherein the computer system is further programmed to: update a map of connections between individual tags of the stored tags based on the association of the question from the second user with the third tag, wherein updating the map of connections based on the association of the question from the second user with the third tag comprises updating the connection between the first tag, the second tag, and the third tag; and responsive to receipt of a second question from a user of the set of users related to at least the first topic, automatically cause the third tag to be associated with the second question based on the connection between the first tag and the third tag. Mental process of relabeling   
7, 18. The system of claim 6, wherein to update the map of connections based on the association of the question from the second user with the third tag, the computer system is further programmed to: recalculate a score indicating the relatedness of the third tag to at least the first tag, wherein score comprises a rational number or numerical value calculated based on how often the third tag and the first tag are associated with a single question.  (mental process of calculating/modeling with assistance of pen and paper)

8, 19. The system of claim 1, wherein the question from the second user relates to the first topic, and wherein to cause the question from the second user to be provided to the first user, the computer system is further programmed to: identify a third user (mental process of identifying an expert/user) from the set of users to route the question from the second user based on the set of tags and the expert scores of each of the set of users; determine that one or more questions routed to the third user have not been answered (mental process of analyzing data/results); determine a number of unanswered questions routed to the third user, the number of unanswered questions including at least the one or more questions; determine a number of unanswered questions routed to the first user, wherein the number of unanswered questions routed to the third user is greater than the number of unanswered questions routed to the first user, and wherein an expert score of the third user for the first topic is greater than an expert score of the first user for the first topic; and cause the question from the second user to be provided to the first user based on a determination that the number of unanswered questions routed to the third user is greater than the number of unanswered questions routed to the first user. (mental process of analyzing data/results)  
9, 20. The system of claim 1, wherein the question from the second user relates to a first topic, and wherein to cause the question from the second user to be provided to the first user, the computer system is further programmed to: identify a third user from the set of users to route the question from the second user based on the set of tags and the expert scores of the individual users of the set of users, wherein an expert score of the third user for the first topic is greater than an expert score of the first user for the first topic; determine a language of the question from the second user; obtain an indication of a language proficiency of the third user; and cause the question from the second user to be provided to the first user based on a determination that the third user is not suitable to provide a solution to the question based on the language of the question and the language proficiency of the third user. (mental process of analyzing data/results) 
10, 21. The system of claim 1, wherein the computer system is further programmed to: credit a first game account of the second user a first number of points based on the receipt of the question from the second user (mental process of calculating/modeling with assistance of pen and paper); responsive to receipt of a response by the first user to the question from the second user, credit a second game account of the first user a second number of points based on the receipt of the response to the question, wherein the second number of points is greater than the first number of points; (mental process of calculating/modeling with assistance of pen and paper) determine that the total number of points in the second game account exceeds a third number of points, wherein the third number of points comprises a predefined threshold number of points to level up; and cause a notification to be provided to the first user based on the determination that the total number of points in the second game account exceeds the third number of points, wherein the notification indicates that the first user has leveled up (mental process of calculating/modeling with assistance of pen and paper and providing feedback).  
11, 22. The system of claim 1, wherein the computer system is further programmed to: generate a user interface (If the generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details (as described above), it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f).; configured to receive (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g): the question from the second user, wherein the user interface includes a textual input component configured to receive user input indicating the question; responsive to receipt of user input by the second user indicating the question via the textual input component, identify one or more keywords from the user input; (mental process of receiving data and analyzing questions search terms) determine a fourth tag to associate with the question from the second user based on at least one of the one or more keywords; determine that the stored tags do not include the fourth tag, wherein the fourth tag corresponds to a new topic; responsive to the determination that the stored tags do not include the fourth tag, cause the fourth tag to be added to the stored tags; identify indications of interest or expertise for the new topic in the prior interactions by the set of users; (mental process of receiving data and analyzing tags, labels, questions search terms) and calculate, for the individual users of the set of users, an expert score for the new topic based on the identified indications of interest or expertise. (mental process of calculating/modeling with assistance of pen and paper)
  
Claims 7-8, 18-19 are only rejected under USC 101

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 2012/0005148) in view of Souche (US 2017/0242860).
Horvitz discloses:
1, 12. A system configured to map expert resources within an organization or group of users and identify expert resources to route questions based on the mapped expert resources, the system comprising (Fig. 3): 
a computer system comprising one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to: 
access information indicating prior interactions with the system for each of a set of users, the set of users comprising at least a first user and a second user (accessing case library where any number of users can or have interacted with, “The case library can also be configured to obtain a selection of existing search queries for correlating to expert knowledge sources. ”, 0046; 0041, 0018); 
identify indications of interest or expertise for a set of topics in the prior interactions by the set of users, wherein topics within the set of topics correspond to stored tags and include at least a first topic and a second topic (using tags “A case library 408 can store a library of tags, tagged search queries, query terms, and information related to the search terms. The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert”, 0033; “probabilistic models can be constructed from databases of queries sent to the general service and/or features associated with the general service that may be extracted from the search queries by a feature extractor. Then associated tags that describe each search query as being relevant or not relevant can be handled by the expert source. Beyond the use of expert tags to indicate the relevance or irrelevance of an expert knowledge source or expert service for handling queries and associated search features, indications about relevance can be automatically learned by processing queries routed to the expert service, and analyzing signals from the handling of the search query by the system or the reaction of users to the output of the search query. For example, queries can be implicitly analyzed via automated analysis of signals that can provide information about success (or failure) as a user may: click through, dwell on results, over-look results, and/or dismiss results as signals of failure”, 0018; “A case library 308 of data can be collected and tagged to link features or evidence about queries to situations where the informational goal and associated query were "relevant" versus "irrelevant" to the expert knowledge source”, 0024);
calculate, for individual users of the set of users, an expert score for one or more topics of the set of topics based on the identified indications of interest or expertise (Horvitz does not specifically disclose scores for users but disclose scores “An ontology of topics and subtopics can be created that represents a breakdown of the expertise of the expert source into different areas and the probabilistic models can be constructed and trained to predict that a query is relevant to each topic 414 representing a type of competency of the expert knowledge engine.”, 0038; “The expert knowledge engine may provide scores on the reliability or goodness for handling a query based a pre-query to the expert search source using the search terms. Such a reliability or goodness score can be used as an input to predictive models about the relevance of queries for the expert service or of the expected goodness for certain query terms. A human expert may also provide some expected value data on whether an expert search engine is providing valuable results for certain search terms or queries.”, 0035); 
responsive to receipt of a question from the second user, determine a set of tags from the stored tags to associate with the question, wherein the set of tags comprise at least a first tag and a second tag of the stored tags, wherein the first tag corresponds to the first topic and the second tag corresponds to the second topic (any number of tags can be generated based on queries/questions, “A search engine interface can receive a search query stream 402 that includes search terms from a user. The search engine interface can be a graphical user interface that is viewable by a user through a web browser, an applet in a web browser, or an application on an operating system. The search query stream can be sampled 404 so that selected search queries and/or search terms can have at least one tag applied that may define an expert subject, topical category or other related tagging for the search query. ”, 0031; 0018); 
identify, based on the set of tags, one or more prior questions related to the question from the second user, wherein individual questions of the one or more prior questions relate to at least one of the first tag and the second tag (using any number of tags and/or users,  “A case library 408 can store a library of tags, tagged search queries, query terms, and information related to the search terms. The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert”, 0033; “probabilistic models can be constructed from databases of queries sent to the general service and/or features associated with the general service that may be extracted from the search queries by a feature extractor. Then associated tags that describe each search query as being relevant or not relevant can be handled by the expert source. Beyond the use of expert tags to indicate the relevance or irrelevance of an expert knowledge source or expert service for handling queries and associated search features, indications about relevance can be automatically learned by processing queries routed to the expert service, and analyzing signals from the handling of the search query by the system or the reaction of users to the output of the search query. For example, queries can be implicitly analyzed via automated analysis of signals that can provide information about success (or failure) as a user may: click through, dwell on results, over-look results, and/or dismiss results as signals of failure”, 0018; “A case library 308 of data can be collected and tagged to link features or evidence about queries to situations where the informational goal and associated query were "relevant" versus "irrelevant" to the expert knowledge source”, 0024);
determine that at least one of the identified one or more prior questions is associated with a third tag of the stored tags (using any number of tags and/or creating new/implicit tags “Implicit tags 406 may also be identified and applied to search queries and/or search terms”, “implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. Thus, an implicit tag can be generated from the user's input. An implicit tag may also be generated based on a web site, an internet address, or topical web page where a search query originated. For example, a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032;
 “A case library 408 can store a library of tags, tagged search queries, query terms, and information related to the search terms. The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert”, 0033); 
determine that the set of tags associated with the question from the second user does not include the third tag (generating new/implicit tags that were not part of the specific question/query, “Implicit tags 406 may also be identified and applied to search queries and/or search terms”, “implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. Thus, an implicit tag can be generated from the user's input. An implicit tag may also be generated based on a web site, an internet address, or topical web page where a search query originated. For example, a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032;  
performing rewrites, “An example of query reformulation changes each user question into likely substrings of declarative answers to the question. For a question, several rewrites may be generated using rewrite heuristics”, 0051; or
“Query reformulation may be used to adapt a raw query from a search user to a reformulated query that can be more effectively used by an expert knowledge engine and/or service sub-topic”, 0021);   
cause the third tag (e.g., new/implicit or rewrites/reformulations) to be associated with the question from the second user (any number of users can use the system) based on the determination that at least one of the identified one or more prior questions is associated with the third tag and the determination that the set of tags associated with the question from the second user does not include the third tag (e.g., new/implicit or rewrites, 0031, 0051; “Query reformulation may be used to adapt a raw query from a search user to a reformulated query that can be more effectively used by an expert knowledge engine and/or service sub-topic”, 0021); 
identify the first user (any number of users can be used) as an expert user to route the question from the second user (“A predictive model module 310 can be used in decisions about routing the query to further phases of analysis in relation to the expert source based on the inferred likelihood that the query will be handled successfully.”, 0024; “The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert search source or a probability that a search query is relevant to an expert knowledge engine”, 0033; “The expected value for sending a search query to the expert knowledge source can be determined by predicting how related the search query terms are to the topic of the expert search engine”, 0035) to, wherein the first user is identified as an expert user based at least on an expert score of the first user (see Souche) for the third tag; and 
cause the question from the second user to be provided to the first user (first user reads on various experts or expert sources, “A predictive model module 310 can be used in decisions about routing the query to further phases of analysis in relation to the expert source based on the inferred likelihood that the query will be handled successfully.”, 0024; “The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert search source or a probability that a search query is relevant to an expert knowledge engine”, 0033; “The expected value for sending a search query to the expert knowledge source can be determined by predicting how related the search query terms are to the topic of the expert search engine”, 0035).
Horvitz fails to particularly call for calculate, for individual users of the set of users, an expert score for one or more topics of the set of topics based on the identified indications of interest or expertise.
Souche teaches calculate, for individual users of the set of users, an expert score for one or more topics of the set of topics based on the identified indications of interest or expertise (scoring experts, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query.”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores. For example, the selection could be made by comparing each score with a threshold value, the subset of virtual assistants corresponding to those for which the threshold is exceeded. Alternatively or additionally, a certain number of the highest scoring virtual assistants are selected to form the subset. ”, 0063;
“the subset of at least one virtual assistant is identified by generating an expert score associated with each of the virtual assistants, and comparing each expert score with a threshold value”, 0008).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and routing questions to the best or most capable expert or expert source by scoring them allows for the search results to be ranked based on probability of success that user providing a question will provide good feedback.
 
2, 13. The system of claim 1, wherein the computer system is further programmed to: responsive to receipt of a response by the first user to the question from the second user, prompt the second user for feedback related to the perceived quality of the response by the first user (“The result prediction model may also send the confidence probability back to the predictive model module and case library as feedback The user feedback can be used to modify the probabilities related to whether similar search queries may be sent to the same expert knowledge engine.”,  0030; “Beyond the use of expert tags to indicate the relevance or irrelevance of an expert knowledge source or expert service for handling queries and associated search features, indications about relevance can be automatically learned by processing queries routed to the expert service, and analyzing signals from the handling of the search query by the system or the reaction of users to the output of the search query. For example, queries can be implicitly analyzed via automated analysis of signals that can provide information about success (or failure) as a user may: click through, dwell on results, over-look results, and/or dismiss results as signals of failure.”, 0018); receive feedback responsive to the prompt (0018; “ An example of an implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. ”, 0032, 0030); determine at least a first topic of the question from the second user based on the first tag associated with the question (“The search query stream can be sampled 404 so that selected search queries and/or search terms can have at least one tag applied that may define an expert subject, topical category or other related tagging for the search query”, 0031; 
“A case library 308 of data can be collected and tagged to link features or evidence about queries to situations where the informational goal and associated query were "relevant" versus "irrelevant" to the expert knowledge source. A predictive model module 310 can be used in decisions about routing the query to further phases of analysis in relation to the expert source based on the inferred likelihood that the query will be handled successfully.”, 0024; “ associated tags that describe each search query as being relevant or not relevant can be handled by the expert source. Beyond the use of expert tags to indicate the relevance or irrelevance of an expert knowledge source or expert service for handling queries and associated search features, indications about relevance can be automatically learned by processing queries routed to the expert service, and analyzing signals from the handling of the search query by the system or the reaction of users to the output of the search query. ”, 0018); and update the expert score of the first user for the first topic based on the feedback (the expert systems learns, predicts and updates as needed, 0018, 0030-0032, or Souche: “The authority score of each virtual assistant is for example determined periodically based on factors such as the size and/or customer base of the company, the general level of expertise of the company as perceived by their customers, etc.”, 0048; 0010).  

3, 14. The system of claim 1, wherein the identified indications of interest or expertise include indications of interest and indications of expertise, and wherein to calculate the expert score of the individual users of the set of users for the first topic of the set of topics, the computer system is further programmed to: 
apply a first weight to a first type of indication of interest related to the first topic and a second weight to a second type of indication of interest related to the first topic, wherein the second weight is greater than the first weight; and apply a third weight to a first type of indication of expertise related to the first topic and a fourth weight to a second type of indication of expertise related to the first topic, wherein the third weight and fourth weight are each greater than the second weight, and wherein the fourth weight is greater than the third weight (reads on analyzing the query and determining which search terms or more important and which terms are not, as in words such as “is”, “the”;
“The system can assign higher weights to the results of more precise rewrites than is assigned to the more general, conjunctional back-off rewrite”, 0051; “a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032; “A search engine interface can receive a search query stream 402 that includes search terms from a user. The search engine interface can be a graphical user interface that is viewable by a user through a web browser, an applet in a web browser, or an application on an operating system. The search query stream can be sampled 404 so that selected search queries and/or search terms can have at least one tag applied that may define an expert subject, topical category or other related tagging for the search query. ”, 0031; 0018).
	Horvitz fails to particularly call for the search terms in the query to be the more important and highest weighted.
	Souche teaches weighting topics (“where the topics topic_0 to topic_k correspond to the identified topics of the query indexed 0 to k, the topic_weight corresponds to the weighting associated with a topic for the given virtual assistant, and Im is the importance of the topic among the topics identified in the query. Thus, virtual assistants associated with a high weighting for a given topic, which is also an important topic of the query, will receive a high expert score.”, 0062). 
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and routing questions to the best or most capable expert or expert source by weighting/scoring topics and/or experts allows for the search results to be ranked based on probability of success that user providing a question will provide good feedback.


4, 15. The system of claim 3, wherein the information indicating prior interactions with the system comprises, for the individual users of the set of users, a viewing history indicating one or more views of prior questions received by the system or a search history indicating one or more searches within the system, wherein the first type of indication of interest comprises a view of a prior question related to the first topic and the second type of indication of interest comprises a search related to the first topic (users view results and provide feedback, “For example, queries can be implicitly analyzed via automated analysis of signals that can provide information about success (or failure) as a user may: click through, dwell on results, over-look results, and/or dismiss results as signals of failure.”, 0018;
“implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. Thus, an implicit tag can be generated from the user's input. An implicit tag may also be generated based on a web site, an internet address, or topical web page where a search query originated. For example, a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032). 
 
5, 16. The system of claim 3, wherein the information indicating prior interactions with the system comprises a record of contributions for the individual users of the set of users, wherein a contribution comprises a question posed to the system, a response submitted to the system (using a database of previous queries, “A case library 408 can store a library of tags, tagged search queries, query terms, and information related to the search terms. The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert”, 0033), or feedback for a response submitted to the system, and wherein the first type of indication of expertise comprises a question or response related to the first topic and the second type of indication of expertise comprises feedback for a response related to the first topic (users view results and provide feedback, “For example, queries can be implicitly analyzed via automated analysis of signals that can provide information about success (or failure) as a user may: click through, dwell on results, over-look results, and/or dismiss results as signals of failure.”, 0018;
“implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. Thus, an implicit tag can be generated from the user's input. An implicit tag may also be generated based on a web site, an internet address, or topical web page where a search query originated. For example, a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032). 

6, 17. The system of claim 1, wherein the computer system is further programmed to: update a map of connections (reads on ontologies and topics and subtopics) between individual tags of the stored tags based on the association of the question from the second user with the third tag, wherein updating the map of connections based on the association of the question from the second user with the third tag comprises updating the connection between the first tag, the second tag, and the third tag (first and second tags can be generated directly from a query and a third tag can be implicit or generated from rewrites or 0031-0033, 0050); and responsive to receipt of a second question from a user of the set of users related to at least the first topic, automatically cause the third tag to be associated with the second question based on the connection between the first tag and the third tag (“An ontology of topics and subtopics can be created that represents a breakdown of the expertise of the expert source into different areas and the probabilistic models can be constructed and trained to predict that a query is relevant to each topic 414 representing a type of competency of the expert knowledge engine.”, 0038; the predictive and learning systems is updated based on performance and feedback, Beyond the use of expert tags to indicate the relevance or irrelevance of an expert knowledge source or expert service for handling queries and associated search features, indications about relevance can be automatically learned by processing queries routed to the expert service, and analyzing signals from the handling of the search query by the system or the reaction of users to the output of the search query”, 0018).
  
9, 20. The system of claim 1, wherein the question from the second user relates to a first topic, and wherein to cause the question from the second user to be provided to the first user, the computer system is further programmed to: identify a third user (any number of users can interact with system over time) from the set of users to route the question from the second user based on the set of tags and the expert scores of the individual users of the set of users, wherein an expert score of the third user for the first topic is greater than an expert score of the first user for the first topic (see rejection of claim 1, Souche: teaches calculate, for individual users of the set of users, an expert score for one or more topics of the set of topics based on the identified indications of interest or expertise, scoring experts, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query.”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores. For example, the selection could be made by comparing each score with a threshold value, the subset of virtual assistants corresponding to those for which the threshold is exceeded. Alternatively or additionally, a certain number of the highest scoring virtual assistants are selected to form the subset. ”, 0063;
“the subset of at least one virtual assistant is identified by generating an expert score associated with each of the virtual assistants, and comparing each expert score with a threshold value”, 0008);
 determine a language of the question from the second user (Horvitz must know language since there is communication and feedback, “natural language processing”, 0002; “rewriting questions or reformulating queries to match the format of answers and then combine multiple results to generate answers”, 0003; “For both types of rewrites, the number of distinct words and the number and percentage of stop words present in the queries can be observed. For building predictive models of the goodness of phrasal rewrites, a statistical natural language parser for English text can be used. The syntactic parser may construct multiple parse trees, capturing multiple hypotheses for an input string, based on a consideration of the likely different parts of speech that words in a phrase can have. After producing all hypotheses, the parser may employ a language model to rank the likely syntactic hypothesis, computing probabilities of each parse tree as the product of the probability of all of the nodes in the tree. ”, 0053; “The search query can be reformulated to provide a format usable by the expert knowledge engine, as in block 640. Such reformulations may include converting the search query into an equation, an expert rule, a foreign language, or source code for an expert search engine”, 0067); obtain an indication of a language proficiency of the third user (being able to understand one another and/or rewriting or reformatting as needed); and cause the question from the second user to be provided to the first user based on a determination that the third user is not suitable to provide a solution to the question based on the language of the question and the language proficiency of the third user (queries are routed where they need to be for the best outcome, if the answers are not understood the users will provide bad feedback the system will adjust and reroute to better expert source).  Furthermore, Souche teaches using multiple languages (“the virtual assistant interactivity platform comprises a translation module configured to translate the text forming the user query from a first language to a second language”, 0015, 0035, 0055).
	It would be obvious to route the queries to an expert who understands the same language as the user for the reason of providing better results.  


10, 21. The system of claim 1, wherein the computer system is further programmed to: credit a first game account of the second user a first number of points based on the receipt of the question from the second user; 
responsive to receipt of a response by the first user to the question from the second user, credit a second game account of the first user a second number of points based on the receipt of the response to the question, wherein the second number of points is greater than the first number of points; determine that the total number of points in the second game account exceeds a third number of points, wherein the third number of points comprises a predefined threshold number of points to level up; and cause a notification to be provided to the first user based on the determination that the total number of points in the second game account exceeds the third number of points, wherein the notification indicates that the first user has leveled up. Horvitz discloses “The expert knowledge engine may provide scores on the reliability or goodness for handling a query based a pre-query to the expert search source using the search terms. Such a reliability or goodness score can be used as an input to predictive models about the relevance of queries for the expert service or of the expected goodness for certain query terms. A human expert may also provide some expected value data on whether an expert search engine is providing valuable results for certain search terms or queries.”, 0035; the expert systems learns, predicts and updates as needed, 0018, 0030-0032, but fails to specify the scoring or feedback for experts is related to credits or scores in a game.
Souche teaches updating scores of experts (“The authority score of each virtual assistant is for example determined periodically based on factors such as the size and/or customer base of the company, the general level of expertise of the company as perceived by their customers, etc.”, 0048; 0010; “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query.”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores. For example, the selection could be made by comparing each score with a threshold value, the subset of virtual assistants corresponding to those for which the threshold is exceeded. Alternatively or additionally, a certain number of the highest scoring virtual assistants are selected to form the subset. ”, 0063;
“the subset of at least one virtual assistant is identified by generating an expert score associated with each of the virtual assistants, and comparing each expert score with a threshold value”, 0008; and games 0086).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and routing questions to the best or most capable expert or expert source by scoring them allows for the search results to be ranked based on probability of success that user providing a question will provide good feedback.  Referring to the scoring as game based credits amounts to nonfunctional descriptive material and does not necessarily change the underlying algorithm.  It would have been obvious to use any form of scoring and appropriate notifications as needed so as to route the queries to the best expert and receive the best feedback.

 
11, 22. The system of claim 1, wherein the computer system is further programmed to: generate a user interface configured to receive the question from the second user, wherein the user interface includes a textual input component configured to receive user input indicating the question; 
responsive to receipt of user input by the second user indicating the question via the textual input (“For both types of rewrites, the number of distinct words and the number and percentage of stop words present in the queries can be observed. For building predictive models of the goodness of phrasal rewrites, a statistical natural language parser for English text can be used. The syntactic parser may construct multiple parse trees, capturing multiple hypotheses for an input string, based on a consideration of the likely different parts of speech that words in a phrase can have. After producing all hypotheses, the parser may employ a language model to rank the likely syntactic hypothesis, computing probabilities of each parse tree as the product of the probability of all of the nodes in the tree. ”, 0053; “The search query can be reformulated to provide a format usable by the expert knowledge engine, as in block 640. Such reformulations may include converting the search query into an equation, an expert rule, a foreign language, or source code for an expert search engine”, 0067) component, identify one or more keywords from the user input (search terms are generated from the user query “A search engine interface can receive a search query stream 402 that includes search terms from a user. The search engine interface can be a graphical user interface that is viewable by a user through a web browser, an applet in a web browser, or an application on an operating system. The search query stream can be sampled 404 so that selected search queries and/or search terms can have at least one tag applied that may define an expert subject, topical category or other related tagging for the search query. ”, 0031; 0018); 
determine a fourth tag to associate with the question from the second user based on at least one of the one or more keywords; determine that the stored tags do not include the fourth tag, wherein the fourth tag corresponds to a new topic; responsive to the determination that the stored tags do not include the fourth tag, cause the fourth tag to be added to the stored tags; identify indications of interest or expertise for the new topic in the prior interactions by the set of users; (using any number of tags and/or creating new/implicit tags “Implicit tags 406 may also be identified and applied to search queries and/or search terms”, “implicit tag may be where a user interface is presented to a user with a list of various expert knowledge sources or expert topics, and the user can select a specific expert subject, topic, or expert knowledge engine that the user desires to search. Thus, an implicit tag can be generated from the user's input. An implicit tag may also be generated based on a web site, an internet address, or topical web page where a search query originated. For example, a search may come from a financial website and the implicit tag may be a finance tag. Tags may also come from evidence provided by the search query or search session. The implicit tags may also be created by the use of query terms, query syntax, or other related query effects. Further, implicit tags can be generated by history data or session data that has accumulated for a user”, 0032;
 “A case library 408 can store a library of tags, tagged search queries, query terms, and information related to the search terms. The tagged data from the case library can be used to construct a predictive module which can generate an expected value for sending a search query to an expert”, 0033); 
and calculate, for the individual users of the set of users, an expert score for the new topic based on the identified indications of interest or expertise. 
Horvitz fails to particularly call for calculate, for the individual users of the set of users, an expert score for the new topic based on the identified indications of interest or expertise.
Souche teaches calculate, for the individual users of the set of users, an expert score for the new topic based on the identified indications of interest or expertise (scoring experts, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query.”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores. For example, the selection could be made by comparing each score with a threshold value, the subset of virtual assistants corresponding to those for which the threshold is exceeded. Alternatively or additionally, a certain number of the highest scoring virtual assistants are selected to form the subset. ”, 0063;
“the subset of at least one virtual assistant is identified by generating an expert score associated with each of the virtual assistants, and comparing each expert score with a threshold value”, 0008).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and routing questions to the best or most capable expert or expert source by scoring them allows for the search results to be ranked based on probability of success that user providing a question will provide good feedback.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson (US 2010/0070554) teaches prior interactions and using point
systems (“The question processing system 108 also includes
a points management module 216. According to one implementation,
the points management module 216 rewards points to participants
for engaging in various encouraged activities associated with
the operation of the question processing system 108. The
term point broadly encompasses any unit (or measure or
assessment, etc.) of credit (or value or privilege, etc.) given
to a participant. Points may be expressed as integral units, or as a continuous variable, or in some other form or combination
of forms. For example, the points management module 216 can
reward a number of points to an expert for answering a question.
In one optional case, the number of points that are awarded can
vary depending on an assessed level of difficulty of the
question, and/or the level of satisfaction of the inquirer who
receives the answer, and/or based on other factors.”, 0049-0055,
0099). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123